Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:
Claims 1-8 are distinguishable over the prior art.  The prior art does not disclose or reasonably suggest, in combination with the other claimed subject matter, at least calculating a level of a front face collision based on the first acceleration and a second acceleration; making an offset adjustment of ΔV obtained by integrating a third acceleration so as to attenuate ΔV of the third acceleration based on a head-on collision, in order to obtain ΔVoffset; and determining a presence of an offset collision or diagonal collision based on the level of the front face collision and the ΔVoffset  and activating a passenger protection system (airbag(s)) accordingly.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
● Dalum et al. (US 5964817; US 6198387)- restraint deployment control based on ΔV signals derived from acceleration siganls.
● Tsoi et al. (Validation of Event Data Recorders in High Severity Full‑Frontal Crash Tests)- general background information regarding how the change in velocity, or delta-V (ΔV), is a widely accepted measure of crash severity; used primarily in post-crash analysis.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661